t c memo united_states tax_court larry lee schake petitioner v commissioner of internal revenue respondent docket no 3043-o2l filed date larry lee schake pro_se lisa k hartnett and richard charles grosenick for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 30-day period - prescribed in sec_6330 a as explained below we shall grant respondent’s motion to dismiss background on or about date larry lee schake petitioner filed with respondent a form 1040ez income_tax return for single and joint filers with no dependents for the taxable_year petitioner’s return petitioner listed his address on his return as p o box amherst nebraska the amherst address petitioner’s return is the most recently filed return as relevant herein on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with regard to his income_tax_liability for respondent mailed the notice to petitioner at the amherst address on date petitioner mailed to respondent a request for an administrative hearing on which he twice listed the amherst address as his return address on date petitioner attended an administrative hearing at respondent’s appeals_office in omaha nebraska on date respondent sent to petitioner by unless otherwise indicated all section references are to the internal_revenue_code as amended likewise the envelope in which petitioner mailed his request for a hearing reflected the amherst address certified mail a notice_of_determination concerning collection action s under sec_6320 and or respondent mailed the notice to petitioner at the amherst address the notice_of_determination informed petitioner that if he wanted to dispute respondent’s determination in court then he must file a petition with the tax_court within days from the date of this letter on date the court received and filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition arrived at the court in a properly addressed envelope bearing a u s postal service postmark date of date the petition as well as the envelope in which the petition was mailed lists petitioner’s address as the amherst address as indicated respondent moved to dismiss the petition for lack of jurisdiction on the ground the petition was not timely filed petitioner filed an objection to respondent’s motion to dismiss although the objection does not list petitioner’s address the envelope in which the objection was mailed to the court lists the amherst address - - petitioner’s objection states in pertinent part as follows enclosed postal receipt shows that the u s postal service had difficulty in contacting mr schake therefore notice was not sent to my current address it was sent to my mother’s address and i didn’t receive the notice until jan 8th i called the court and they said i had time to file for a hearing at this time i was living in the country sixteen miles for the nearest postal service when it was time to mail in the petition there was a severe winter storm and the roads were closed jan 9th and 10th i contacted the court and they allowed me a grace period due to the impossible road conditions respondent filed a response to petitioner’s objection asserting that the notice_of_determination was mailed to petitioner’s last_known_address this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of the motion to dismiss there was no appearance by or on behalf of petitioner discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a notice_of_determination and the filing of a timely petition for review see sarrell v commissioner no postal receipt or other exhibit was enclosed with or attached to petitioner’s objection as received by the court t c 114_tc_492 when respondent issues a notice_of_determination to a person following an administrative hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the person will have days following the issuance of such notice to file a petition for review with the tax_court or the federal district_court as appropriate ’ offiler v commissioner supra pincite see 115_tc_114 dismissing a petition for lack of jurisdiction where the taxpayer failed to file his initial petition for review with the federal district_court within the 30-day period sec_6330 provides sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court -- - petitioner challenges the validity of the notice_of_determination on the ground that it was not mailed to his correct address the record shows otherwise specifically the notice_of_determination was mailed to the same address that petitioner listed as his return address both on his request for an administrative hearing and in the petition that he filed with the court petitioner has not identified any other address to which the notice_of_determination should have been mailed accordingly we conclude that the notice_of_determination was mailed to petitioner at his last_known_address see sec_6320 a c a c see also 91_tc_1019 sec_301_6212-2 proced admin regs under the circumstances the issue remaining for decision is whether the petition was timely filed the record shows that respondent mailed the notice_of_determination to petitioner on date consequently the 30-day period for filing a timely petition with the court expired on thursday date a date that was not a legal_holiday in the district of columbia the petition in this case was received and filed by the court on date and arrived at the court in an envelope bearing a u s postal service postmark date of date because the petition was mailed to the court one day after the expiration of the 30-day filing period it follows that - we must dismiss this case for lack of jurisdiction see mccune v commissioner supra as a final matter petitioner asserts that he was unable to file a timely petition with the court due to inclement weather in nebraska and that he was informed by court personnel that he would be given a grace period to file his petition it is well settled that the court has no authority to extend the statutory period for filing a timely petition whatever the equities of a particular case may be and regardless of the cause for its not being filed within the required period 58_tc_256 see ogden v commissioner tcmemo_2002_ holding that the statutory periods in sec_6330 are jurisdictional and cannot be extended cf 116_tc_255 noting that the commissioner may not waive the time restrictions imposed by sec_6330 further petitioner has made no showing whatsoever nor does the record suggest that the filing deadline for his petition was postponed by reason of a presidentially- declared disaster related to inclement weather see sec_7508a and sec_301_7508a-1 proced admin regs regarding the commissioner’s authority to postpone certain deadlines by reason of presidentially declared disasters or terroristic or military actions to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
